DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/31/2017 and the claims filed on 3/11/2021.  Currently, claims 1-3, 5-12, and 14-19 are pending.  

Reasons for Allowance

Claims 1-3, 5-12, and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

fit, based on the classification capacity and the first parameters of the at least two CNN models, a curve taking the classification capacity and the first parameters as variables, the first parameters characterizing performance of the at least two CNN models, respectively,
predict, based on the curve, a first parameter of a CNN model each of the multiple CNN models other than the at least two CNN models

The closest prior art of record Smithson et al. (“Neural Networks Designing Neural Networks: Multi-Objective Hyper-Parameter Optimization”) discloses a multi-objective design space exploration method that reduces the number of solution networks trained and evaluated through response surface modelling.  Smithson further discloses, in figure 3, a DSE algorithm flow that trains and tests candidate models against a RSM ANN prediction model, but fails to disclose the fitting of a curve and predicting of a first parameter of a CNN model based on the curve as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1-3, 5-12, and 14-19 has been withdrawn.

Applicant’s arguments and amendments, filed on 3/11/2021, with respect to the objection to claims 2, 3, 11, and 12 have been fully considered and are persuasive. The objection to claims 2, 3, 11, and 12 has been withdrawn.

Applicant’s arguments and amendments, filed on 3/11/2021, with respect to the 35 USC § 112(f) interpretation of claims 1-3 and 5-9 have been fully considered and are persuasive. The 35 USC § 112(f) interpretation of claims 1-3 and 5-9 has been withdrawn.



Applicant’s arguments and amendments, filed on 3/11/2021, with respect to the 35 USC § 112(b) rejection of claims 1-9, 11, and 12 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 1-9, 11, and 12 has been withdrawn.

Applicant’s arguments and amendments, filed on 3/11/2021, with respect to the 35 USC § 101 rejection of claims 1-3, 5-12, and 14-19 have been fully considered and are persuasive. The rejection of claims 1-3, 5-12, and 14-19 under 35 USC § 101 has been withdrawn in view of the new 2019 PEG as training two CNN models to obtain model parameters is not directed to a judicial exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smithson et al., “Neural Networks Designing Neural Networks: Multi-Objective Hyper-Parameter Optimization”, Nov. 10, 2016, ICCAD ’16, pp. 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125